Citation Nr: 1128893	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  08-19 652A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for burn scars to the left arm and neck, status-post surgical scar revision.

3.  Entitlement to service connection for a chronic neck disorder, diagnosed as cervical dystonia torticollis and degenerative arthritis.  

4.  Entitlement to service connection for an acquired psychiatric disorder, diagnosed as depression, to include as secondary to a service connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to December 1974 and from February to May 1975.  

This matter is on appeal from a January 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  However, jurisdiction of the appeal is currently with the RO in Montgomery, Alabama.  

The Veteran testified before the undersigned Veterans Law Judge in April 2011.  A transcript of the hearing is of record.

The issues of service connection for a chronic neck disorder and an acquired psychiatric disorder, to include depression, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 2011 letter, the Veteran requested that his claim for entitlement to service connection for bilateral hearing loss be withdrawn.

2.  Burn scars over the Veteran's neck and left axilla and arm were identified on the examination when he was accepted for active service.

3.  The preexisting burn scar disability underwent an increase in severity during service and the increase has not been attributed to natural progression.  


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the Substantive Appeal in the claim for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).

2.  Pre-existing burn scars of the neck and left axilla and arm, currently resulting in pain and decreased range of motion, were aggravated in service; hence, the criteria for service connection are met.  38 U.S.C.A. § 1110, 1131, 1137, 1153 (West 2002); 38 C.F.R. § 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2010).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2010).

Here, in an April 2011 statement, and prior to the promulgation of this appeal, the Veteran submitted a statement requesting that his claim for entitlement to service connection for bilateral hearing loss be withdrawn.  In view of the Veteran's expressed desire, the Board concludes that further action with regard to this claim is not appropriate.  The Board no longer has jurisdiction over the withdrawn issue and, as such, must dismiss the appeal of this claim.

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, to the extent it has been adjudicated, the Board is granting the claim for service connection for burn scars of the neck and left axilla and arm in full.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Service Connection

The Veteran acknowledges that he entered service with preexisting burns scars over the neck and left arm, but points out that he was cleared for entry into service.  He also notes that the report of entrance examination specifically indicated that there were no limitations due to the scar.  He says the scar was essentially asymptomatic.  The Veteran argues that the surgery performed in February 1974, which was performed primarily for cosmetic purposes, aggravated his burn scar disability.  He states that he developed complications after the surgery.  He says the scars became hypertrophied, tender, and irritable, and that he was eventually placed on a permanent physical profile.  

Service connection may be granted for disability resulting from injury or disease incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

A veteran who, during peacetime, served for at least six months or after December 31, 1946 is presumed to have been in sound condition when examined, accepted and enrolled in service, except for defects noted at the time of entrance, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. §§ 1111, 1132, 1137 (West 2002); 38 C.F.R. § 3.304(b); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004) (holding that VA, rather than the claimant, bears the burden of proving that a disability preexisted service and was not aggravated therein); 70 Fed. Reg. 23,027, 23,029 (May 4, 2005) (applies to claims pending on or filed after May 4, 2005).

According to 38 C.F.R. § 3.304(b) (2010), the term "noted" denotes only such conditions that are recorded in examination reports.  A history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238 (1994).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2008).  In addition, the usual effects of medical and surgical treatment in service, provided to ameliorate a preexisting condition, will not be considered service connected unless the disorder is otherwise aggravated by service. 38 C.F.R. § 3.306(b)(1) (2010).  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Thus, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

In this case, the Veteran served in the Army from December 1971 to December 1974 and from February to May 1975.  Records from 1960 show that the Veteran had cicatrices of skin over the neck and left supraclavicular area and shoulder, which were secondary to third degree burns.  It is also well established in the record that he underwent surgical procedures to repair burn scars.  Further, as his time of entry into service, the Veteran reported the history of incurring the burns scars when he was a child.  Burn scars over the Veteran's neck and left axilla and arm were explicitly identified and described at his service enlistment examination.  Scars were generally well-healed with no indication tenderness or limitations. 

A preliminary question is whether the presumption of soundness is for application.  The examination for entrance into service shows that burn scars over the neck and left axilla and arm were noted and identified.  Because the burn scars were identified on the examination for entrance into service, the presumption of soundness is not for application. 38 U.S.C.A. § 1111.  The Veteran's claim thus turns on whether the pre-existing disability was aggravated in service beyond natural progression.  38 U.S.C.A. § 1153.

The service treatment records indicate that the Veteran underwent corrective surgery to the scar on his neck and left shoulder in February 1974.  Pre-surgical records make no reference to any limitations or symptoms.  However, by the following April, this scar appeared to become increasingly symptomatic.  Specifically, as was noted in a treatment note from April 1974, the Veteran asked to consult with a physician for what were termed "skin graft complications" to the left shoulder and neck.  While a subsequent evaluation that same month indicated that his range of motion was good, he also complained of having difficulty carrying a backpack on his left shoulder.  An examination in February 1975 described the Veteran's scar as having significant keloid formation. Moreover, his physical profile was modified in March 1975, during his second period of active duty, where he was deemed permanently unable to carry a backpack on his left shoulder due to scars that were hypertrophied and tender.  

Post-service records show that the Veteran continues to experiences symptoms related to the burns scars.  Significantly, an April 2002 report from K.F., MD, and February 2007 note from M.G., MD, indicate that the Veteran experiences limitation of motion/mobility due to the revision scars on his neck and left shoulder and arm.  Neither physician discussed the Veteran's in-service surgery.

A May 2011 report from D.A., DO, describes the Veteran as having tenderness and pain over the scars.  Reference is also made to a decrease in motion.  Further, after an examination of the Veteran, as well as a review of his medical history (to include the service treatment records and subsequent private treatment), Dr. D.A. opined that the Veteran's pain (tenderness), decreased range of motion and shoulder atrophy were attributable to the surgery he underwent while in active duty.  It was, in fact, a "100% medical certainty," in the physician's opinion.  

Given the thoroughness of the examination, as well as the fact that the opinion was based on a review of the pertinent evidence of record, the Board concludes that the evidence weighs in the Veteran's favor, and is at the very least in equipoise.  Therefore, service connection should be granted for his scars to the left shoulder and neck.  

Thus, the Board is left with a record showing an increase in disability during service with no explicit or sufficient finding that the increase was due to natural progression.  Aggravation is therefore presumed and the claim is allowed. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

ORDER

Service connection for bilateral hearing loss is dismissed without prejudice.

Service connection for burn scars to the left arm and neck, status-post surgical scar revision is granted.

REMAND

Regarding the remaining claims on appeal, the Board determines that further development is required prior to adjudication of the claim.  Specifically, the Veteran has submitted a claim for a chronic neck disorder, which has been at different times diagnosed as cervical dystonia torticollis and degenerative arthritis of the cervical spine.  He asserts that this is due to the limitations he experiences as a result of his aggravated scar disorder.  He also maintains that he suffers from depression as a result of these disabilities.  The existing record remains inconclusive and requires additional development.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

With regard to his neck disorder, the Veteran stated in January 1994 that he has experienced some contracture since his original burn injury many years prior to active duty service.  An evaluation in June 2001 also noted that he had been experiencing chronic neck pain for a long time.  The service treatment records do not reflect, however, any complaints or treatment for this type of cervical spine disorder.  Moreover, when he was seen by Dr. K.F. in March 2001, he provided a history of neck pain since 1993.  Private treatment records also make reference to the Veteran suffering a separated shoulder in the 1980s.

Further, there is a conflict of evidence as to whether the Veteran's current neck disorder is related to his now service connected scars or his in-service surgery.  The Board again notes that the service treatment records make no reference to the Veteran having any neck complaints, to include cervical dystonia torticollis and degenerative arthritis of the cervical spine.  Reference is also made to a January 2006 report wherein J.R., MD, clearly stated that the Veteran neck disorder (cervical dystonia and torticollis) was "not necessarily related" to the Veteran's previous skin grafts.  The May 2011 opinion from Dr. D.A. does not specifically address the presence of a chronic neck/cervical disorder.  He only makes reference to the Veteran experiencing pain and decreased motion due to the surgical scars.

With regard to the claim for service connection for an acquired psychiatric disorder, there is evidence that the Veteran has been diagnosed as having depression.  Also, by virtue of this decision, he is now service connected for burn scars of the neck and left axilla and arm.  The question of whether the Veteran's burn scars has caused or aggravated his depression remains unclear.  Notably, a July 2007 report from D.E., MD, indicates that the Veteran's depression is due to his inability to work, which the result of a myriad of health problems including headaches, cervical dystonia, torticollis, low back pain, generalized arthralgia, and surgeries on his neck and left arm.  Similarly, in private and VA reports dated in April 2006 and July 2006, the Veteran's depression was noted to be due to multiple chronic medical problems.  

Thus, the Board determines that there is competent evidence of current disabilities as well as an indication that the disabilities or symptoms may be associated with another service-connected disability.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The outstanding questions are the precise nature of the Veterans current physical disorders of the cervical spine and upper extremities as well as whether these physical disorders were caused or aggravated by the medication taken to treat his service-connected disabilities.  The duty to assist requires that a VA medical examination be provided in an attempt to answer these questions.

Accordingly, the case is REMANDED for the following action:

1.  Acquire all available VA treatment records for the Veteran from the VA Medical Center in Birmingham, Alabama.  All records since May 2008, as well as any prior records not already of record, should be associated with the claims file.

The Veteran should be requested to provide any information regarding additional treatment records that he may have in his possession relating to his depression and left shoulder and neck scars as well as for his neck disorder.  If he has received additional treatment since this claim was certified for appeal, the RO should attempt to acquire the associated records, after obtaining the Veteran's authorization.

2.  Schedule the Veteran for an examination with a VA examiner to determine the nature and etiology of any chronic neck disorder that may exist such as degenerative arthritis and/or cervical dystonia torticollis.  The entire claims file, to include a complete copy of this remand, should be made available and reviewed by the examiner.  Such review should be noted in the record.  

Based on a thorough review of the evidence of record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e. a probability of 50 percent or greater) that the Veteran's cervical dystonia torticollis, cervical spine degenerative arthritis or any other chronic neck disorder is attributable to active duty, to include the in-service scar revision surgery.  If a negative opinion is provided, the examiner should whether it is at least as likely as not (i.e. a probability of 50 percent or greater)  that any neck disorder was caused or aggravated by the Veteran's service connected burn scars of the neck and left axilla and arm. 

Any opinions provided by the examiner should be accompanied by a thorough reasons and bases.  If the examiner is unable to provide such an opinion without resorting to speculation or for any other reason, an adequate explanation should be provided as to why such an opinion cannot be provided.  Such explanations may include, but are not limited to, limited experience in the specific medical field or the need for additional tests.  

3.  After the above has been accomplished, schedule the Veteran for an examination with a VA examiner to determine the nature and etiology of any acquired psychiatric disorder that may exist such as depression or anxiety.  The entire claims file, to include a complete copy of this remand, should be made available and reviewed by the examiner.  Such review should be noted in the record.  

Based on a thorough review of the evidence of record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e. a probability of 50 percent or greater) that any acquired psychiatric disorder had its onset in service or is otherwise etiologically related to the Veteran's active service.   If a negative opinion is provided, the examiner should whether it is at least as likely as not (i.e. a probability of 50 percent or greater)  that any acquired psychiatric disorder was caused or aggravated by the Veteran's service connected burn scars of the neck and left axilla and arm or symptoms related thereto.   

Any opinions provided by the examiner should be accompanied by a thorough reasons and bases.  If the examiner is unable to provide such an opinion without resorting to speculation or for any other reason, an adequate explanation should be provided as to why such an opinion cannot be provided.  Such explanations may include, but are not limited to, limited experience in the specific medical field or the need for additional tests.

4.  After completing the above, and any other development deemed necessary, the RO should readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a SSOC.  An appropriate period of time should be allowed for response

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


